Citation Nr: 0218493	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  97-18 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable disability rating for a scar, 
claimed to be a residual of a shell fragment wound of the 
right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
in which the RO denied entitlement to a compensable rating 
for a scar, claimed as a residual of a shell fragment 
wound of the right leg.  The veteran perfected an appeal 
of that decision.

The veteran's appeal was previously before the Board in 
December 1998, when it was remanded to the RO to provide 
the veteran a hearing.  The RO then returned the case to 
the Board, and in a November 1999 decision the Board 
adjudicated an issue no longer in appellate status and 
again remanded to the RO the issue of entitlement to a 
compensable rating for the scar for additional 
development.  That development has been completed and the 
case returned to the Board.


FINDING OF FACT

The scar on the right leg, claimed to be a residual of a 
shell fragment wound, is approximately 3.5 centimeters by 
2.0 centimeters and not poorly nourished or ulcerated, 
tender or painful on objective demonstration, unstable, or 
productive of any limitation of function.


CONCLUSION OF LAW

The criteria for a compensable disability rating for a 
scar on the right leg are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.118, Diagnostic Codes 7803, 7804, and 7805; Schedule for 
Rating Disabilities; The Skin, 67 Fed. Reg. 49,590 (July 
31, 2002) (to be codified at 38 C.F.R. § 4.118).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to a 10 percent 
rating for the scar on his right leg because the scar is 
tender to touch and numb.

Duty to Notify and to Assist

The Board has considered VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in obtaining the relevant evidence, and finds 
that the provisions of the laws and regulation apply to 
the veteran's claim.  The Board further finds that 
development of the issue on appeal has proceeded in 
accordance with the laws and regulation.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002); Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); 38 C.F.R. § 3.159.

Duty to Notify

On receipt of a claim for benefits VA will notify the 
veteran of the evidence that is necessary to substantiate 
the claim.  VA will also inform the veteran which 
information and evidence, if any, that he is to provide 
and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession 
that pertains to the claim.  38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The RO provided the veteran a statement of the case in May 
1997 and supplemental statements of the case in August 
1997, June 2000, and March 2002.  In those documents the 
RO informed the veteran of the regulatory requirements for 
establishing entitlement to a higher rating, and the 
rationale for determining that the evidence he had then 
submitted did not show that those requirements were met.  
In the November 1999 remand the Board informed the veteran 
of the conflicts in the available evidence, and the 
additional evidence needed to resolve those conflicts.  
Following the remand, in January 2000 the RO informed the 
veteran of the evidence needed to substantiate his claim 
by instructing him to identify all health care providers 
who had treated him for the residuals of the shell 
fragment wound, so that the RO could obtain the records of 
that treatment on his behalf.  The veteran did not respond 
to the January 2000 notice.  

In a May 2001 notice the RO informed the veteran of the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in 
terms of VA's duty to inform him of the evidence needed to 
substantiate his claim and to assist him in obtaining the 
relevant evidence.  The RO also informed the veteran of 
the information and evidence he was required to submit, 
and the evidence that the RO would obtain on his behalf.

Following the RO's return of the appeal to the Board, in 
an October 2002 notice the Board informed the veteran of 
the changes in the regulation pertaining to the evaluation 
of skin disorders.  The Board also informed the veteran of 
the reliance to be placed on the revised regulation, and 
gave the veteran the opportunity to submit evidence and 
argument in response.

The veteran's representative has reviewed the claims file 
on multiple occasions, and did not indicate that the 
veteran had any additional evidence to submit.  The RO 
notified the veteran each time his case was sent to the 
Board, and informed him that any additional evidence that 
he had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform 
the veteran of the evidence needed to substantiate his 
claim.

Duty to Assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant 
to the claim; other relevant records pertaining to 
service; VA medical records; and any other relevant 
records held by any other source.  The veteran is also 
required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, 
VA will provide a medical examination which includes a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c).  

The RO has obtained the veteran's VA treatment records, 
and provided him VA medical examinations in April 1996, 
March 2000, and June 2001.  The reports of the medical 
examinations reflect that the examiners reviewed the 
veteran's medical records, recorded his past medical 
history, noted his current complaints, conducted physical 
examinations, and rendered appropriate diagnoses and 
opinions.  

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have 
done so.  The veteran has not indicated the existence of 
any other evidence that is relevant to his appeal.  The 
Board concludes that all relevant data has been obtained 
for determining the merits of the veteran's claim and that 
no reasonable possibility exists that any further 
assistance would aid him in substantiating his claim.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The 
percentage ratings for each diagnostic code, as set forth 
in VA's Schedule for Rating Disabilities, codified in 
38 C.F.R. Part 4, represent the average impairment of 
earning capacity resulting from disability.  Generally, 
the degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If the minimum 
schedular evaluation requires residuals and the schedule 
does not provide a no-percent evaluation, a no-percent 
evaluation is assigned when the required residuals are not 
shown.  38 C.F.R. § 4.31.

Subsequent to the initiation of his appeal of the denial 
of a compensable rating, the regulations pertaining to the 
evaluation of skin disorders were revised effective August 
30, 2002.  Schedule for Rating Disabilities; The Skin, 67 
Fed. Reg. 49,590 (July 31, 2002) (to be codified at 
38 C.F.R. § 4.118).  Because the veteran's appeal was 
initiated prior to the change in the regulations, he is 
entitled to the application of the version more favorable 
to him.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA's General Counsel has held that where a law or 
regulation changes during the pendency of an appeal, the 
Board should first determine which version of the law or 
regulation is more favorable to the veteran.  In making 
that determination it may be necessary for the Board to 
apply both the old and the new versions of the regulation.  
If application of the revised regulation results in a 
higher rating, the effective date for the higher 
disability rating can be no earlier than the effective 
date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g).  Prior to the effective date of the change in 
the regulation, the Board can apply only the original 
version of the regulation.  VAOPGCPREC 3-00.

According to the Rating Schedule in effect prior to August 
2002, Diagnostic Code 7803 provided a 10 percent 
evaluation if a superficial scar was poorly nourished with 
repeated ulceration.  Diagnostic Code 7804 provided a 
10 percent evaluation for superficial scars that were 
tender and painful on objective demonstration.  Diagnostic 
Code 7805 for other scars indicated that other scars were 
to be evaluated based on the limitation of function of the 
part affected.  38 C.F.R. § 4.118 (2001).

Pursuant to the revised Rating Schedule, Diagnostic Code 
7801 indicates that a 10 percent rating is applicable for 
a deep scar (one associated with underlying soft tissue 
damage) not on the head, face, or neck that causes limited 
motion, if the scar exceeds six square inches or 39 square 
centimeters.  A 10 percent rating is also applicable under 
Diagnostic Code 7802 for a scar other than on the head, 
face, or neck, that is superficial and does not cause 
limited motion, if the area of the scar is 144 square 
inches or greater.

The revised Diagnostic Code 7803 provides a 10 percent 
rating for scars that are superficial and unstable.  A 
10 percent rating is also applicable under Diagnostic Code 
7804 for scars that are superficial, painful on 
examination.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over 
the scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  Other scars are to be 
rated based on limitation of function of the part affected 
under Diagnostic Code 7805.  Schedule for Rating 
Disabilities; The Skin, 67 Fed. Reg. 49,590, 49,596 (July 
31, 2002) (to be codified at 38 C.F.R. § 4.118).

Standard of Proof

The evaluation of the level of disability is to be based 
on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 C.F.R. § 4.3.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that "when the positive and negative evidence relating to 
a veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or 
her claim, the veteran must prevail."  Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Analysis

In his May 1997 notice of disagreement the veteran 
reported that although the scar on his right leg was small 
and well healed, it was tender to touch and numb.

Prior to his current claim for a compensable rating, the 
veteran underwent VA examinations in March 1972, April 
1973, and November 1989.  All of those examinations showed 
the scar on the lateral aspect of the right leg, which 
measured approximately one inch in diameter, to be well 
healed and non-tender, with no evidence of underlying 
nerve, muscle, or vessel damage.

During the November 1996 VA examination the veteran gave a 
history of a shrapnel injury to the right lateral lower 
leg in 1969.  He reported no residuals from the scar 
except for numbness around the scar area.  On physical 
examination of the lateral aspect of the right calf, there 
was a scar that was approximately 3.5 centimeters by 2.0 
centimeters.  The examiner described the scar as well 
healed, without erythema, infection, or other abnormality 
other than paresthesia along the circumference of the 
scar.  

VA treatment records disclose that the veteran has a right 
hip and low back disorder with symptoms into the lower 
extremities.  He underwent a right hip total arthroplasty 
in May 1997.  The treatment records are silent for any 
complaints or clinical findings pertaining to the 
residuals of a shell fragment wound on the right leg.

Due to the finding of paresthesia along the circumference 
of the scar in the November 1996 examination, the RO 
afforded the veteran a VA neurological examination in 
March 2000 in order to determine whether the shell 
fragment injury had caused any damage to the nerves in the 
leg.  On examination the neurologist found that the 
veteran's lower extremities were normal, with strong 
muscle mass in the right leg, no focal weakness, and no 
sensory loss.  He had both a right knee and a right 
Achilles reflex, with no pathological reflexes.  The 
examiner determined that there was no evidence of a 
neurological dysfunction from a peripheral nerve lesion.

In a June 2001 addendum to the March 2000 VA examination 
report the neurologist again stated that but for a 
markedly decreased left Achilles reflex, the veteran's 
neurological status was intact.  The neurologist provided 
an additional report in August 2001 to indicate that he 
had reviewed the veteran's claims file, and that his 
assessment remained the same regarding the absence of any 
evidence of nerve damage caused by the shrapnel wound to 
the right leg.

According to the rating criteria in effect prior to August 
2002, a 10 percent rating is applicable if the scar is 
poorly nourished with repeated ulceration, tender and 
painful on objective demonstration, or productive of 
limitation of function of the part affected.  None of the 
evidence indicates that the scar is poorly nourished with 
repeated ulceration, or that it results in any limitation 
of function of the right leg.  

The veteran reported that the scar was tender to touch, 
but the scar was not shown to be tender and painful on 
objective demonstration.  Neither the examiner in November 
1996 or March 2000, or the physicians examining the 
veteran prior to his current claim for a compensable 
rating, found any objective evidence of pain or tenderness 
in the scar.  The veteran's assertion that the scar is 
tender to touch is inconsistent with his assertion that 
the scar is numb.  The Board finds, therefore, that the 
veteran's assertion is not credible, and that it is not 
supported by any objective evidence of pain or tenderness 
in the scar.  For these reasons the Board has determined 
that the criteria for a compensable rating based on the 
original version of the Rating Schedule are not met.

Under the rating criteria that became effective in August 
2002, Diagnostic Codes 7801 and 7802 provide 10 percent 
ratings based on the size of the scar and whether the scar 
is deep or superficial.  A scar that is one inch in 
diameter, or 3.5 centimeters by 2.0 centimeters, does not 
exceed six square inches or 39 square centimeters, which 
is the minimum size given for a compensable rating.

Under the revised criteria for Diagnostic Code 7803, 
superficial, unstable scars (where there is frequent loss 
of skin over the scar) warrant a 10 percent evaluation.  
None of the medical evidence indicates that there has been 
any loss of skin over the veteran's scar since the 
original injury healed in service.

Diagnostic Code 7804 in the revised Rating Schedule also 
provides a 10 percent rating if the scar is superficial 
and painful on examination.  As shown above, the veteran's 
assertion that the scar on his right leg is painful has 
not been substantiated by any objective evidence on 
examination; repeated examinations have shown the scar to 
be well healed and non-tender.

The revised criteria for Diagnostic Code 7805 are 
essentially the same as the former criteria for Diagnostic 
Code 7805, that is, other scars are to be rated on their 
limitation of function of the affected part.  The evidence 
shows that the scar on the right leg has not resulted in 
any limitation of function of the right leg, in that the 
muscle mass, strength, and nerve functioning in the right 
leg are normal.

For the reasons described above the Board also finds that 
the criteria for a compensable rating for the scar on the 
right leg, based on the revised Rating Schedule, are not 
met.  After considering the original and revised version 
of the Rating Schedule, the Board further finds that 
neither version is more favorable to the veteran because 
the application of neither results in a compensable 
rating.  VAOPGCPREC 3-00.  Because the required residuals 
for a compensable rating are not shown, the zero percent 
rating currently assigned is applicable.  38 C.F.R. 
§ 4.31.

The Board has considered the veteran's complaint of 
numbness in the scar, and notes that the neurological 
examination failed to reveal any evidence of nerve damage 
in the right leg.  Entitlement to a compensable rating 
under the diagnostic codes pertaining to the peripheral 
nerves is not, therefore, shown.  For these reasons the 
Board has determined that the preponderance of the 
evidence is against the claim of entitlement to a 
compensable disability rating for a scar, claimed to be a 
residual of a shell fragment wound of the right leg.



ORDER

The claim of entitlement to a compensable disability 
rating for a scar, claimed to be a residual of a shell 
fragment wound of the right leg, is denied.



		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

